BOOTH, Judge,
concurring in part and dissenting in part:
I agree that the deputy may reserve jurisdiction to determine maximum medical improvement pending receipt of Dr. Fitzgerald’s report. However, I respectfully dissent from the majority’s affirmance of the award of unclassified benefits prior to the determination of maximum medical improvement; from the majority’s determination that the benefits awarded constituted temporary partial disability benefits, although such benefits were not claimed; and to the affirmance of the deputy’s determination that the employer improperly terminated claimant.